 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Local 294,International Brotherhoodof Teamsters,Chauffeurs,Warehouse-men and Helpersof America,is a labor organization within the meaning of Section2(5) of the Act.5.All driver-salesmen employees of the Respondent employed at its Cohoesplant,exclusive of all other employees and all supervisors as defined in Section2(11) of the Act, constitutea unit appropriate for the purposes of collective bar-gaining within the meaning of Section9(b) of the Act.6.The above-named Union was onJuly 16,1959, and since that date has beenat all times,the exclusive representative of all employees in the aforesaid appropri-ate unit for the purposes of collective bargaining within the meaning of Section9(a) of the Act.7.By refusingon July 27,1959,and at all times thereafter,to bargaincollec-tively with the above-named Unions,respectively,as the exclusive representatives oftheir employees in the aforesaid appropriate units, the Respondent Employer hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) of the Act.8.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act, theRespondent Employer has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.10.TheRespondent Employer did not and has not engaged in unfair laborpractices within the meaning of Section 8(a) (2) of the Act.[Recommendations omitted from publication.]Comite de Empleados de Simmons,Inc. (also known as Comitede Negociaciones de los Empleados de la Simmons,Inc.) andits officers and/or agents Miguel Pacheco Cintron,Angel LuisGambaro,Juan A.Garcia, Jose C. Burgos, and Filiberto AvilesPadilla; and/or Teamsters,Chauffeurs,Warehousemen andHelpers, Local 901, IBTCW&H of AmericaandSimmons, Inc.Comite de Empleados de Simmons,Inc. (also known as Comitede Negociaciones de los Empleados de la Simmons,Inc.) andits officers and/or agents Miguel Pacheco Cintron,Angel LuisGambaro, Juan A. Garcia,Jose C. Burgos,and Filiberto AvilesPadilla; and/or Teamsters,Chauffeurs,Warehousemen andHelpers, Local 901, IBTCW&H of AmericaandSeafarersInternational Union of North America,Atlantic&Gulf Dis-trict,P.R.Division,AFL-CIO.CasesNos. 24-CC-60 and24-CC-61.July 19, 1961SUPPLEMENTAL DECISION AND ORDEROn June 17, 1960, the Board issued a Decision and Order 1 in theabove-entitled proceeding in which the Board found, contrary to theTrial Examiner, that Respondents Comite de Empleados de Simmons,Inc., herein called the Comite, and Miguel Pacheco Cintron, AngelLuis Gambaro, Juan A. Garcia, and Jose C. Burgos had not engagedin conduct violative of Section 8 (b) (4) (C) of the Act, and, there-1127 NLRB 1179132 NLRB No. 27. COMITE DE EMPLEADOS DE SIMMONS, INC.243fore, dismissed these allegations of the consolidated complaint herein.The Board agreed with the Trial Examiner's recommended dismissalof the remaining allegations and, therefore, dismissed the complaintin its entirety.Thereafter, on March 10, 1961, the Court of Appeals for the FirstCircuit handed down its opinion and decree vacating the Board'sorder of dismissal and remanding the proceeding to the Board for anorder consistent with the opinion.Although the Board respectfullydisagrees with the court, it has decided to accept the remand, and notto seek certiorari, because to do so does not appear appropriate in thiscase.The matter having been thus remanded and considered by theBoard, the Board hereby accepts as the law of this case the court'sfindings and conclusions that the above-named Respondents had de-clared their independence of the SIU, which had been certified asthe representative of the Simmons employees, and were demandingrecognition as the bargaining representative of these employees, inviolation of Section 8(b) (4) (C) of the Act.Accordingly, the Boardhas amended its Order as follows :IT IS HEREBY ORDERED that Comite de Empleados de Simmons, Inc.(also known as Comite de Negociaciones de los Empleados de la Sim-mons, Inc.), its agents, representatives, successors, and assigns, in par-ticular its representatives Miguel Pacheco Cintron, Angel Luis Gam-baro, Juan A. Garcia, and Jose C. Burgos, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of Simmons, Inc., to engage in, any strike or concertedrefusal in the course of their employment to use, manufacture, proc-ess, transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services for Simmons,Inc., where an object thereof is to force or require Simmons, Inc., torecognize or bargain with Comite de Empleados de Simmons, Inc.(also known as Comite de Negociaciones de los Empleados de la Sim-mons, Inc.) as the representative of any employees in the unit de-scribed below, so long as any other labor organization is certified bythe Board as the representative of such employees.The unit is :All production and maintenance employees employed by Simmons,Inc., at its San Juan, Puerto Rico, place of business, excluding alloffice clerical employees, truckdrivers; drivers' helpers, dispatchingand receiving clerks, warehouse employees, guards, and supervisorsas defined in the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Cause to be published, at their own expense, in a newspaper ofgeneral daily circulation in San Juan, Puerto Rico, the notice at-614913-62-vol 132-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDtached hereto marked "Appendix," in Spanish translation, and in suchformat and with such frequency (not to exceed three times) as theRegional Director for the Twenty-fourth Region shall determine.(b)Upon request by the said Regional Director, after receiptfrom him of copies of the said notice in Spanish translation, return tohim sufficient copies, dated and duly signed by a representative ofComite de Empleados de Simmons, Inc. (also known as Comite deNegociaciones de los Empleados de la Simmons, Inc.) and individuallyby Miguel Pacheco Cintron, Angel Luis Gambaro, Juan A. Garcia,and Jose C. Burgos, for posting, the Company willing, for 60 con-secutive clays at the San Juan, Puerto Rico, place of business of Sim-mons, Inc., in conspicuous places where notices to employees are custo-marily posted.(c)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps they have taken to complyherewith.IT IS FURTHER ORDERED that the complaint herein be dismissed inso-far as it alleges that Respondent Filiberto Aviles Padilla and Re-spondent Teamsters, Chauffeurs, Warehousemen and Helpers, Local901, IBTWC & H of America, have violated the Act, and insofar asit alleges that the remaining Respondents induced or encouraged con-certed activities by employees of any employer other than Simmons,Inc., or that an object of their conduct was to force or require Sim-mons, Inc., to recognize or bargain with Teamsters, Chauffeurs, Ware-housemen and Helpers, Local 901, IBTWC & H of America, as therepresentative of any employees in the unit described above.CII AIRMAN MCCULLOCH and MEMBER BROWN took no part in theconsideration of the above Supplemental Decision and Order.,APPENDIXNOTICE TO ALL OUR REPRESENTATIVES, AGENTS AND MEMBERS, AND TOALL EMPLOYEES OF SIMMONS, INC.Pursuant to a Supplemental Decision and Order of the NationalLabor Relations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, you are notified that :WE WILL NOT engage in, or induce or encourage the employeesof Simmons, Inc., to engage in, any strike or concerted refusal inthe course of their employment to perform services for their em-ployer where an object is to force or require Simmons, Inc., torecognizeor bargain with Comite de Empleados de Simmons, Inc.(also known as Comite de Negociaciones de los Empleados de laSimmons,Inc.) as the representative of any employees in the unitdescribed below, so long as any other union is certified by the FUNKHOUSER MILLS, DIVISION OF THE RUBEROID CO.245National Labor Relations Board as the representative of suchemployees.The unit is :All production and maintenance employees employed bySimmons, Inc., at its San Juan, Puerto Rico, place of busi-ness, excluding all office clerical employees, truckdrivers,drivers'helpers, dispatching and receiving clerks, ware-house employees, guards, and supervisors as defined in theNational Labor Relations Act.COMITE DE EMPLEADOS DE SIMMONS, INC.(ALSO KNOWN AS COMITE DE NEGOCIA-CIONES DE LOS EMPLEADOS DE SIMMONS,INC.,Labor Organization.Dated ----------------By-------------------------------------(Representative)(Title)Dated ----------------Dated----------------(MIGUEL PACHECOCINTRON,Representative)(ANGEL LuisGaMUARO,Representative)Dated-----------------------------------------------------(JUANA GARCIA,Representative)Dated----------------(JosE C. BURGOS,Representative)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Funkhouser Mills, Division of The Ruberoid CompanyandUnited Cement,Lime and Gypsum Workers,Local Union 402.Case No. 10-CA-49275. July 19, 1961ORDER REMANDING CASE TO TRIAL EXAMINERHearing upon the complaint herein was held before Trial Exam-iner John H. Dorsey on February 23, 24, and 25, 1960. On February24, 1960, on motion of the Respondent at the close of the GeneralCounsel's case,the Trial Examiner dismissed the complaint insofaras it alleged that the Respondent had violated Section 8(a) (3) and(1) of the Act by failing to recall, and by discharging, James E.Norrell.On June 23, 1960, the Trial Examiner issued his Interme-diate Report reaffirming his ruling of dismissal and further findingthat the Respondent had not engaged in the other unfair labor prac-tices alleged in the complaint, and recommending that the complaintbe dismissed in its entirety.Thereafter, the General Counsel filed132 NLRB No. 20.